STATEMENT OF ADDITIONAL INFORMATION July 1, 2011, as revised or amended September 1, 2011 and March 1, 2012 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (1-516-794-5452 outside the U.S.). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Appreciation Fund, Inc. DAF DGAGX December 31st May 1st Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28th/29th July 1st Dreyfus BASIC U.S. Government Money Market Fund DBGMMF DBGXX February 28th/29th July 1st Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30th September 1st Class B/PMUBX Class C/DMBCX Class Z/DMBZX Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30 th April 1st Class B/PRNBX Class C/PNYCX Class I/DNYIX Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31st March 1st Class B/PGWBX Class C/PGRCX Class I/DPWRX Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30th September 1st Class B/PMCBX Class C/PMCCX Class I/DTCIX Class Z/DPMZX Dreyfus Maryland Fund DMDF Class A/PSMDX April 30th September 1st Class B/PMDBX Class C/PMDCX Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30th September 1st Class B/PBMAX Class C/PCMAX Class Z/PMAZX Dreyfus Minnesota Fund DMNF Class A/PSMNX April 30th September 1st Class B/PMMNX GRP4-SAI-0312A Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Ohio Fund DOHF Class A/PSOHX April 30th September 1st Class B/POHBX Class C/POHCX Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30th September 1st Class B/PPABX Class C/PPACX Class Z/DPENX General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30th April 1st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMF General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30th April 1st Class B/GSBXX General Treasury Prime Money Market Fund GTPMMF Class A/GTAXX November 30th April 1st Class B/GTBXX General Money Market Fund, Inc. GMMF Class A/GMMXX November 30th April 1st Class B/GMBXX General Municipal Money Market Funds, Inc. GMMMF November 30th April 1st General Municipal Money Market Fund GMMMF Class A/GTMXX November 30th April 1st Class B/GBMXX General New York Municipal Money Market Fund GNYMMMF Class A/GNMXX November 30th April 1st Class B/GNYXX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year for funds with fiscal years endedFebruary 28th/29th, April 30th and October 31st, "last fiscal year" means the fiscal year ended in the immediately preceding calendar year for funds with other fiscal years. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-10 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-11 OFFERING PRICE I-16 SECURITIES OF REGULAR BROKERS OR DEALERS I-18 COMMISSIONS I-19 PORTFOLIO TURNOVER VARIATION I-20 SHARE OWNERSHIP I-20 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-1 Dreyfus TeleTransfer Privilege II-1 Multi-Class Funds II-1 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-3 Wire Redemption Privilege II-4 Dreyfus TeleTransfer Privilege II-4 Redemption Through an Authorized Entity II-4 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-22 Fundamental II-22 Nonfundamental II-27 Policies Related to Fund Names II-30 DIVIDENDS AND DISTRIBUTIONS II-30 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-31 EXPENSE LIMITATIONS II-32 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-33 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-34 Connecticut II-34 Maryland II-46 Massachusetts II-52 Minnesota II-72 Ohio II-83 Pennsylvania II-91 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-3 Converting Shares III-7 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-8 Redemption Fee III-8 Contingent Deferred Sales Charge - Multi-Class Funds III-9 Class B III-9 Class C III-11 Waiver of CDSC III-12 Redemption Through an Authorized Entity III-12 Checkwriting Privilege III-12 Wire Redemption Privilege III-13 Redemption through Compatible Automated Facilities III-13 Dreyfus TeleTransfer Privilege III-13 Reinvestment Privilege III-13 Share Certificates; Signatures III-13 Redemption Commitment III-14 Suspension of Redemptions III-14 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-14 Exchanges III-14 Fund Exchanges III-15 Dreyfus Auto-Exchange Privilege III-16 Dreyfus Automatic Asset Builder ® III-17 Dreyfus Government Direct Deposit Privilege III-17 Dreyfus Payroll Savings Plan III-17 Dreyfus Dividend Options III-17 Dreyfus Dividend Sweep III-17 Dreyfus Dividend ACH III-17 Automatic Withdrawal Plan III-17 Letter of Intent - Class A Shares III-18 Corporate Pension/Profit-Sharing and Retirement Plans III-18 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-19 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-19 All Funds other than Money Market Funds III-19 Equity Securities III-19 Common Stock III-20 Preferred Stock III-20 Convertible Securities III-20 Warrants III-21 IPOs III-21 Fixed-Income Securities III-21 U.S. Government Securities III-23 Corporate Debt Securities III-23 Ratings of Securities III-23 High Yield and Lower-Rated Securities III-24 Zero Coupon, Pay-In-Kind and Step-Up Securities III-25 Inflation-Indexed Securities III-25 Variable and Floating Rate Securities III-26 Participation Interests and Assignments III-26 Mortgage-Related Securities III-27 Asset-Backed Securities III-31 Collateralized Debt Obligations III-32 Municipal Securities III-32 Taxable Investments (municipal or other tax-exempt funds only) III-37 Funding Agreements III-37 Real Estate Investment Trusts (REITs) III-37 Money Market Instruments III-37 Bank Obligations III-37 Repurchase Agreements III-38 Commercial Paper III-38 Foreign Securities III-38 Emerging Markets III-39 Brazil III-39 Certain Asian Emerging Market Countries III-40 India III-40 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-42 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-44 Exchange-Traded Funds (ETFs) III-44 Exchange-Traded Notes III-45 Derivatives III-45 Futures Transactions III-47 Options III-48 Swap Transactions III-49 Credit Linked Securities III-50 Credit Derivatives III-50 Structured Securities and Hybrid Instruments III-51 Participatory Notes III-51 Custodial Receipts III-51 Combined Transactions III-52 Future Developments III-52 Foreign Currency Transactions III-52 Commodities III-53 Short-Selling III-54 Lending Portfolio Securities III-54 Borrowing Money III-54 Borrowing Money for Leverage III-55 Reverse Repurchase Agreements III-55 Forward Commitments III-55 Forward Roll Transactions III-55 Illiquid Securities III-56 Illiquid Securities Generally III-56 Section 4(2) Paper and Rule 144A Securities III-56 Non-Diversified Status III-56 Investments in the Technology Sector III-56 Investments in the Real Estate Sector III-57 Investments in the Natural Resources Sector III-57 Money Market Funds III-58 Ratings of Securities III-58 Treasury Securities III-58 U.S. Government Securities III-58 Repurchase Agreements III-58 Bank Obligations III-59 Bank Securities III-60 Floating and Variable Rate Obligations III-60 Participation Interests III-60 Asset-Backed Securities III-61 Commercial Paper III-61 Foreign Securities III-61 Municipal Securities III-61 Derivative Products III-61 Stand-By Commitments III-61 Taxable Investments (municipal or other tax-exempt funds only) III-61 Illiquid Securities III-62 Borrowing Money III-62 Reverse Repurchase Agreements III-62 Forward Commitments III-62 Interfund Borrowing and Lending Program III-62 Lending Portfolio Securities III-62 RATING CATEGORIES III-62 S&P III-62 Long-Term Issue Credit Ratings III-63 Short-Term Issue Credit Ratings III-64 Municipal Short-Term Note Ratings Definitions III-65 Moody's III-65 Long-Term Obligation Ratings and Definitions III-65 Short-Term Ratings III-65 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-66 Fitch III-67 Corporate Finance Obligations — Long-Term Rating Scales III-67 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-67 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-68 DBRS III-69 Long Term Obligations III-69 Commercial Paper and Short Term Debt III-69 ADDITIONAL INFORMATION ABOUT THE BOARD III-71 Boards' Oversight Role in Management III-71 Board Composition and Leadership Structure III-71 Additional Information About the Boards and Their Committees III-71 MANAGEMENT ARRANGEMENTS III-72 The Manager III-72 Sub-Advisers III-72 Portfolio Allocation Manager III-73 Portfolio Managers and Portfolio Manager Compensation III-73 Certain Conflicts of Interest with Other Accounts III-78 Code of Ethics III-79 Distributor III-79 Transfer and Dividend Disbursing Agent and Custodian III-80 DETERMINATION OF NAV III-80 Valuation of Portfolio Securities (funds other than money market funds) III-80 Valuation of Portfolio Securities (money market funds only) III-81 Calculation of NAV III-81 NYSE and Transfer Agent Closings III-82 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-82 Funds Other Than Money Market Funds III-82 Money Market Funds III-83 TAXATION III-83 Taxation of the Funds III-83 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-85 Sale, Exchange or Redemption of Shares III-86 PFICs III-87 Non-U.S. Taxes III-87 Foreign Currency Transactions III-88 Financial Products III-88 Payments with Respect to Securities Loans III-88 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-88 Inflation-Indexed Treasury Securities III-88 Certain Higher-Risk and High Yield Securities III-88 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-89 Investing in Mortgage Entities III-89 Fund Subsidiary (Dreyfus Dynamic Alternatives Fund only) III-90 Tax-Exempt Shareholders III-90 Backup Withholding III-90 Foreign (Non-U.S.) Shareholders III-91 The Hiring Incentives to Restore Employment Act III-92 Possible Legislative Changes III-93 Other Tax Matters III-93 PORTFOLIO TRANSACTIONS III-93 Trading the Funds' Portfolio Securities III-93 Soft Dollars III-95 IPO Allocations III-96 Disclosure of Portfolio Holdings III-97 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-97 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-98 Massachusetts Business Trusts III-98 Fund Shares and Voting Rights III-98 GLOSSARY III-99 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010) Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Clifford L. Alexander, Jr. 1933 Board Member President of Alexander & Associates, Inc., a management consulting firm N/A David W. Burke 1936 Board Member Corporate Director and Trustee N/A Peggy C. Davis Board Member Shad Professor of Law, New York University School of Law N/A Diane Dunst 1939 Board Member President of Huntting House Antiques N/A Ernest Kafka 1932 Board Member Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962 – present) N/A I-1 Nathan Leventhal 1943 Board Member Chairman of the Avery Fisher Artist Program (1997 - present) Commissioner, NYC Planning Commission (2007-2011) Movado Group, Inc., Director (2003 – present) The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Peggy C. Davis Diane Dunst Ernest Kafka Nathan Leventhal DAF 1995 1981 2007 1990 2007 1981 1989 DBMMF 1995 2007 1994 2007 1992 2007 2007 DBGMMF 1995 2007 1994 2007 1992 2007 2007 DMBOF 1995 1986 2007 1990 2007 1988 1989 DNYAFMBF 1995 1986 2007 1990 2007 1986 1989 DSMBF 1995 1986 2007 1990 2007 1986 1989 DWGF 1995 1982 2007 1990 2007 1986 1989 GCMMMF 1995 1982 2007 1990 2007 1982 1989 GGSMMF 1995 1982 2007 1990 2007 1982 1989 GTPMMF 1995 1982 2007 1990 2007 1982 1989 GMMF 1995 1982 2007 1990 2007 1982 1989 GMMMF 1995 1982 2007 1990 2007 1982 1989 GNYMMMF 1995 1982 2007 1990 2007 1982 1989 Each board member has been a Dreyfus Family of Funds board member for over fifteen years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis. · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From July 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, I-2 take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Clifford L. Alexander – Mr. Alexander is the President of Alexander & Associates, Inc., a management consulting firm. Prior to forming Alexander & Associates, Inc., Mr. Alexander served as chairman of the U.S. Equal Employment Opportunity Commission from 1967 to 1969 and as Secretary of the Army from 1977 through 1981 and before that was a partner in the law firm of Verner, Liipfert, Bernhard, McPherson, and Alexander. Mr. Alexander has been a Director of America Life Insurance Company since 1969. · David W. Burke – Mr. Burke was previously a member of the Labor-Management Committee for the U.S. Department of Commerce, Executive Secretary to the President's Advisory Committee on Labor-Management Policy, Secretary to the Governor of the State of New York and Chief of Staff for Senator Edward M. Kennedy. In addition, Mr. Burke previously served as the President of CBS News and as the Chairman of the federal government's Broadcasting Board of Governors, which oversees the Voice of America, Radio Free Europe, Radio Free Asia and other U.S. Government-sponsored international broadcasts. Mr. Burke also was a Vice President and Chief Operating Officer of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes). · Peggy C. Davis – Ms. Davis currently serves as the John S. R. Shad Professor of Lawyering and Ethics at New York University School of Law as a writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training. Prior to joining the university's faculty in 1983, Ms. Davis served as a Judge of the Family Court of the State of New York. Before her appointment to the bench, she practiced law for ten years in both the commercial and public interest sectors. Ms. Davis also has served as Chair of the Board of the Russell Sage Foundation. · Diane Dunst – Ms. Dunst is President and Founder of Huntting House Antiques, a dealer in 18 th and 19 th mid-century English and French antiques. Prior to founding Huntting House antiques, Ms. Dunst worked in the publishing and advertising industries for more than 30 years, serving as Director of Marketing and Promotion of Lear's Magazine and Manager of Marketing and Promotion at ELLE , and holding various editorial positions at Scholastic, Inc. and Seventeen and marketing positions at BBDO Worldwide, Inc. In addition, Ms. Dunst serves as a member of the advisory board of Bridges , Memorial Sloan-Kettering Cancer Center's quarterly newsletter for cancer survivors. · Ernest Kafka – Dr. Kafka is a physician, specializing in the psychoanalysis of adults and adolescents. Since 1981, Dr. Kafka has served as an Instructor at the New York Psychoanalytical Institute and, prior thereto, held other teaching positions, including Associate Clinical Professor of Psychiatry at Cornell Medical School. He has held numerous administration positions and has published many articles on subjects in the field of psychoanalysis. · Nathan Leventhal – Mr. Leventhal is a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served for 17 years as President of Lincoln Center for the Performing Arts, where he is now President Emeritus and Chairman of the Avery Fisher Artist Program. Committee Meetings The boards' audit, nominating, compensation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Pricing DAF 4 1 1 0 DBMMF 4 1 0 0 I-3 Fund Audit Nominating Compensation Pricing DBGMMF 4 1 0 0 DMBOF 4 1 0 0 DNYAFMBF 4 0 1 0 DSMBF 4 1 0 2 DWGF 4 0 0 0 GCMMMF 4 1 1 0 GGSMMF 4 1 1 0 GTPMMF 4 1 1 0 GMMF 4 1 1 0 GMMMF 4 1 1 0 GNYMMMF 4 1 1 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2011. Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Peggy C. Davis Diane Dunst Ernest Kafka Nathan Leventhal DAF $1-$10,000 None None $10,001-$50,000 None None $1-$10,000 DBMMF None None None None None None None DBGMMF None None None None None None None DMBOF None None None None None None None DNYAFMBF None None None None None None $1-$10,000 DSMBF None None None None None None None DWGF None None None None None None None GCMMMF None None None None None None None GGSMMF None None None None None None None GTPMMF None None None None None None None GMMF None None None None None None None GMMMF None None None None None None None GNYMMMF None None None None $1-$10,000 None None Aggregate holdings in the Dreyfus Family of Funds for which responsible as a board member Over $100,000 Over $100,000 Over $100,000 $10,001-$50,000 $1-$10,000 None Over $100,000 Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on February 15, 2012. As of December 31, 2011, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. I-4 Board Members' Compensation Currently, the funds pay each board member their respective allocated portions of an annual retainer of $90,000; a single combined per meeting fee of $12,000 for in-person Board meetings of all funds and any committee meeting(s) held in conjunction with any such Board meeting(s); a single combined per meeting fee of $6,000 for in-person Board meetings of less than all funds and any committee meeting(s) held in conjunction with any such Board meeting(s); a per meeting fee of $6,000 for any in-person committee meeting held separately from an in-person Board meeting; and a per meeting fee of $2,000 for any telephonic Board or committee meeting. The Chairman of the Boards receives an additional 25% of such compensation. The funds also reimburse each board member for travel and out-of-pocket expenses in connection with attending board or committee meetings. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member (the number of portfolios of such funds is set forth in parentheses under each board member's total compensation) during 2011, were as follows: Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Peggy C. Davis Diane Dunst DAF $17,017 $16,619 $13,711 $13,711 $13,711 DBMMF $6,604 $4,784 $5,283 $5,283 $5,283 DBGMMF $1,846 $1,337 $1,475 $1,475 $1,475 DMBOF $3,618 $2,726 $2,894 $2,894 $2,894 DNYAFMBF $3,197 $2,551 $2,580 $2,526 $2,526 DSMBF $9,310 $6,917 $7,447 $7,447 $7,447 DWGF $3,500 $2,800 $2,800 $2,800 $2,800 GCMMMF $4,608 $3,400 $3,716 $3,716 $3,716 GGSMMF/GTPMMF $25,831 $18,121 $19,842 $19,842 $19,842 GMMF $108,276 $79,864 $87,337 $87,337 $87,337 GMMMF $6,339 $4,669 $5,114 $5,114 $5,114 GNYMMMF $3,319 $2,446 $2,679 $2,679 $2,679 Total compensation from the funds and fund complex(**) $1,062,188 $346,500 $484,500 $291,000 $154,000 Fund Rosalind G. Jacobs+ Ernest Kafka Nathan Leventhal Jay I. Meltzer++ DAF $0 $13,711 $13,711 $5,320 DBMMF $2,208 $5,219 $5,283 $2,088 DBGMMF $621 $1,458 $1,475 $584 DMBOF $753 $2,852 $2,894 $1,141 DNYAFMBF $0 $2,526 $2,526 $1,036 DSMBF $1,642 $7,348 $7,447 $2,946 DWGF $715 $2,763 $2,800 $1,134 GCMMMF $0 $3,716 $3,716 $1,496 GGSMMF/GTPMMF $0 $19,842 $19,842 $8,086 GMMF $0 $87,337 $87,337 $35,128 GMMMF $0 $5,114 $5,114 $2,059 GNYMMMF $0 $2,679 $2,679 $1,076 Total compensation from the funds and fund complex (**) $94,500 $152,000 $322,500 $63,250 I-5 Fund Daniel Rose+++ Warren Rudman++++ Sander Vanocur+++++ DAF $4,774 $6,259 $5,320 DBMMF $1,871 $2,121 $2,120 DBGMMF $524 $542 $593 DMBOF $958 $942 $1,162 DNYAFMBF $890 $1,514 $1,023 DSMBF $2,730 $2,308 $2,995 DWGF $914 $797 $1,152 GCMMMF $1,360 $1,796 $1,496 GGSMMF/GTPMMF $7,346 $10,202 $8,086 GMMF $31,855 $44,975 $35,128 GMMMF $1,865 $2,464 $2,059 GNYMMMF $975 $1,315 $1,076 Total compensation from the funds and fund complex (**) $76,750 $62,500 $94,750 * Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of the Boards and expenses reimbursed to board members for attending board meetings, which in the aggregate amounted to $54,618 for the calendar year ended December 31, 2011. ** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member serves. + Emeritus board member of DBMMF and DBGMMF since June 9, 2005. In addition though not a board member of the other funds, Ms. Jacobs received compensation from these funds for attending board meetings in an advisory role. ++ Emeritus board member since July 20, 2008. +++ Emeritus board member since October 31, 2009. ++++ Emeritus board member since May 18, 2010. +++++ Emeritus board member since January 8, 2008. OFFICERS Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Bradley J. Skapyak President Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, head of the Investment Accounting and Support Department of the Manager 75 (161) James Windels Treasurer Director – Mutual Fund Accounting of the Manager 76 (187) Janette E. Farragher Vice President and Secretary Assistant General Counsel of BNY Mellon 76 (187) Kiesha Astwood Vice President and Assistant Secretary Counsel of BNY Mellon 76 (187) I-6 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) James Bitetto Vice President and Assistant Secretary Senior Counsel of BNY Mellon 76 (187) Joni Lacks Charatan Vice President and Assistant Secretary Senior Counsel of BNY Mellon 76 (187) Joseph M. Chioffi Vice President and Assistant Secretary Senior Counsel of BNY Mellon 76 (187) Kathleen DeNicholas Vice President and Assistant Secretary Managing Counsel of BNY Mellon 76 (187) John B. Hammalian Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 76 (187) M. Cristina Meiser Vice President and Assistant Secretary Senior Counsel of BNY Mellon 76 (187) Robert M. Mullery Vice President and Assistant Secretary Managing Counsel of BNY Mellon 76 (187) Jeff Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 76 (187) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager 76 (187) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of the Manager 76 (187) Robert S. Robol Assistant Treasurer Senior Accounting Manager – Fixed Income Funds of the Manager 76 (187) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 76 (187) I-7 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Robert Svagna Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 76 (187) Stephen J. Storen Anti-Money Laundering Compliance Officer Anti-Money Laundering Compliance Officer of the Distributor 72 (183) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 76 (187) The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DAF N/A DMBOF Daniel Marques DNYAFMBF Steven Harvey DCTF N/A DMDF N/A DMAF N/A DMNF N/A DOHF N/A DPAF N/A DWGF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of end of the last fiscal year of the funds they manage, unless otherwise indicated: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Mountaga Aw 1 $500.0M 0 $0 0 $0 Daniel Barton 5 $2.5B 0 $0 0 $0 David Belton 1 6 $2.4M 0 $0 0 $0 Jeffrey Burger 2 3 $1.6B 0 $0 0 $0 Thomas Casey 4 $2.5B 0 $0 174 $1.1B I-8 Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Catherine Crain 5 $5.3B 0 $0 96 $3.8B Steven Harvey 3 $1.0B 0 $0 70 $1.5B Jeff Jacobe 5 $5.3B 1 $15.0M 81 $3.9B Gentry Lee 5 $5.3B 16 $2.1B 151 $5.9B Daniel Rabasco 3 4 $2.9M 5 $1.3M 6 $1.1M Fayez Sarofim 5 $5.3B 16 $2.1B 430 $12.9B Christopher Sarofim 5 $5.3B 0 $0 13 $2.2B Charles Sheedy 5 $5.3B 14 $2.0B 65 $1.9B James Welch 11 $5.0B 0 $0 44 $3.5B 1 Although already a portfolio manager of DMNF, DOHF and DNYAFMBF, Mr. Belton became a portfolio manager of DMDF and DMAF effective February 7, 2012. As a result, his information is as of December 31, 2011. 2 Although already a portfolio manager of DMDF, Mr. Burger became a portfolio manager of DCTF, DMNF and DOHF effective February 7, 2012. As a result, his information is as of December 31, 2011. 3 Mr. Rabasco became a portfolio manager of DMBOF and DPAF effective February 7, 2012. As a result, his information is as of December 31, 2011. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Mountaga Aw None N/A N/A Daniel Barton None N/A N/A David Belton None N/A N/A Jeffrey Burger None N/A N/A Thomas Casey None N/A N/A Catherine Crain None N/A N/A Steven Harvey None N/A N/A Jeff Jacobe None N/A N/A Gentry Lee None N/A N/A Daniel Rabasco None N/A N/A Fayez Sarofim None N/A N/A Christopher Sarofim None N/A N/A Charles Sheedy None N/A N/A James Welch None N/A N/A The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Mountaga Aw DMBOF None Daniel Barton DCTF None David Belton DMAF None * DMDF None * DMNF None DOHF None I-9 Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned DNYAFMBF None Jeffrey Burger DCTF None * DMNF None * DOHF None * DMDF None Thomas Casey DMAF None DNYAFMBF None Catherine Crain DAF None DWGF None Steven Harvey DPAF None Jeff Jacobe DAF None DWGF None Gentry Lee DAF $10,001-$50,000 DWGF None Daniel Rabasco DMBOF None * DPAF None * Fayez Sarofim DAF Over $1,000,000 DWGF Over $1,000,000 Christopher Sarofim DAF None DWGF None Charles Sheedy DAF None DWGF None *
